DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Non-Final Action is in response to claims filed 12/18/2020.  Claims 1-11 are pending and examined.

Claim Objections
Claims 1, 3, 4, 5, 7, 9, and 11 are objected to because of the following informalities:  
Claim 1. “the ejected combustion gas” is believed to be in error for “an ejected combustion gas”. 
Claim 3. “acceleration force giving the valve the acceleration based on the acceleration” is believed to be in error for “an acceleration force giving the valve the acceleration based on the acceleration”.
Claim 4. “the opening and closing of the valve” is believed to be in error for “an opening and closing of the valve”. 
Claim 5. “the estimated opening degree to each of the plurality of valve element control sections” is believed to be in error for “the estimated opening degree for each of the plurality of valve element control sections”, “the target opening degree to each of the plurality of valve element control sections” is believed to be in error for “the target opening degree for each of the plurality of valve element control sections”. 
Claim 6. “the opening degree control section is configured to determine the target opening degree to each of the plurality of valve element control sections” is believed to be in error for “the opening degree control section is configured to determine the target opening degree for each of the plurality of valve element control sections”, “the sensed pressure” is believed to be in error for “the pressure sensed by the pressure sensing section”,  “the estimated opening degree to each valve element control section” is believed to be in error for “the estimated opening degree for each valve element control section”. 
Claim 7. “the sensed pressure” is believed to be in error for “the pressure sensed by the pressure sensing section”, “an opening degree difference to each valve element control section” is believed to be in error for “an opening degree difference for each valve element control section”, “the target opening degree to each valve element control section” is believed to be in error for “the target opening degree for each valve element control section”,  “a rate of the opening degree difference of each valve element control section to (for) a total of the opening degree differences of the plurality of valve element control sections” is believed to be in error for “a rate of the opening degree difference of each valve element control section for a total of the opening degree differences of the plurality of valve element control sections. 
Claim 9. “a current flowing” is believed to be in error for “a current”. 
Claim 11. “the ejected combustion gas” is believed to be in error for “an ejected combustion gas”, “the opening degree of the valve” is believed to be in error for “an opening degree of the valve”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Panther 2016/0025765.
Regarding claim 1, Panther teaches a thruster control device (2) comprising: an opening degree estimating section (32) configured to calculate an estimated opening degree of a valve (the position of the actuator 31 which controls the position of valve 30 [0062] To control the flow rate through the valve 30, the valve may be coupled to the wireless accelerometer position transducer or sensor 32. In an embodiment, the wireless accelerometer position transducer 32 includes an accelerometer 33 to sense the position of the actuator 31 coupled to the valve 30, e.g., a position accelerometer 33. For example, the accelerometer 33 may be a micro electro-mechanical systems (MEMS)-based accelerometer, such as a MEMS multi-axis accelerometer (e.g., MEMS 3-axis sensor, or other suitable multi-axis accelerometer) showing a rate at which the valve is opened (the acceleration of the actuator or the outputs of the valve opening degree defined thereby over time), based on a balance of an acting force applied to a valve element of the valve (the accelerometer measures the acceleration of the actuator which is based on the balance of all forces acting on the actuator) to adjust a quantity of combustion gas to be ejected from a thruster and a fluid force applied to the valve element by the ejected combustion gas (such a controller would be capable of adjusting 
Regarding claim 10, Panther further teaches wherein the estimated opening degree is defined based on an estimated position of the valve element (the estimated opening degree may be defined as the estimated position of the valve element), and wherein the target opening degree is defined based on a destination position of the valve element (the target opening degree may be defined the targeted position of the valve element). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita 2014/0145036 in view of Panther.
Regarding claim 1, Fujita teaches a thruster control device (17) comprising: an opening degree control section (the section calculating F1-F4 and A1-A4as shown in Fig. 8) configured to determine a target opening degree (the opening degree command provided to the actuators [0052] The control section 17 outputs the corrected opening degree commands to respective actuators 18-1 to 18-4 of the pintle valves 16-1 to 16-4. The actuators 18-1 to 18-4 drive, opening areas of the pintle valves 16-1 to 16-4 are respectively set to be A1 to A4, and a total opening area At is determined).
Fujita does not teach an opening degree estimating section configured to calculate an estimated opening degree of a valve showing a rate at which the valve is opened, based on a balance of an acting force applied to a valve element of the valve to adjust a quantity of combustion gas to be ejected from a thruster and a fluid force applied to the valve element by the ejected combustion gas; and to determine a target opening degree based on the estimated opening degree to control an opening degree of the valve.
Panther teaches an opening degree estimating section (32) configured to calculate an estimated opening degree of a valve (the position of the actuator 31 which controls the position of valve 30 [0062] To control the flow rate through the valve 30, the valve may be coupled to the wireless accelerometer position transducer or sensor 32. In an embodiment, the wireless accelerometer position transducer 32 includes an accelerometer 33 to sense the position of the actuator 31 coupled to the valve 30, e.g., a position accelerometer 33. For example, the accelerometer 33 may be a micro electro-mechanical systems (MEMS)-based accelerometer, such as a MEMS multi-axis accelerometer (e.g., MEMS 3-axis sensor, or other suitable multi-axis accelerometer) showing a rate at which the valve is opened (the acceleration of the actuator or the outputs of the valve opening degree defined thereby over time), based on a balance of an acting force applied to a valve element of the valve (the accelerometer measures the acceleration of the actuator which is based on the balance of all forces acting on the actuator); and an opening degree control section (20) configured to determine a target opening degree (the opening degree output from 20) based on the estimated opening degree to control an opening degree of the valve (the opening degree output from 20 may be [0063] In an embodiment, the wireless accelerometer position transducer 32 may generate, based on the accelerometer 33, a wireless feedback signal, and the wireless accelerometer position transducer 32 may cause the wireless feedback signal to be transmitted to the electro-pneumatic controller 20. The wireless feedback signal may represent a position of the actuator 31 coupled to the valve 30 and, thus, a position of the valve 30). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Fujita with Panther to facilitate feedback control of the actuator position via position sensor that requires minimal calibration and that is suitable for reuse ([0047] Further, as the mounted accelerometer position sensor serves as a primary position detector, the accelerometer position sensor may advantageously require only a single calibration for position sensing purposes, e.g., an initial calibration based on the range of travel of the control device. The paired or partner device (if one is used) may not require calibration for position sensing purposes. In fact, replacement paired or partner devices may be introduced without requiring any position sensing calibration. [0048] Moreover, accelerometer position sensors generally are not dependent on the size of the part of the control device to which they are attached. As such, the need to manufacture different sizes or types of position sensors for differently-sized control devices is moot. Indeed, a single manufactured type of sensor may be able to service any and all ranges of travel of different control devices). 
Regarding claim 11, Fujita teaches a thruster control method comprising determining a target opening degree (the F1-F4 and A1-A4as shown in Fig. 8).
Fujita does not teach calculating an estimated opening degree of a valve showing a rate at which the valve is opened, based on a balance of an acting force to applied to a valve element of the valve to adjust a quantity of combustion gas to be ejected from a thruster and a fluid force applied to the valve element by the ejected combustion gas; and determining a target opening degree based on the estimated opening degree to control the opening degree of the valve.
Panther teaches calculating an estimated opening degree of a valve showing a rate at which the valve is opened (accelerometer position transducer or sensor 32 calculates an estimated opening degree (position of actuator 31) showing a rate at which the valve is opened (the acceleration sensed by the accelerometer 33) [0062] To control the flow rate through the valve 30, the valve may be coupled to the wireless accelerometer position transducer or sensor 32. In an embodiment, the wireless accelerometer position transducer 32 includes an accelerometer 33 to sense the position of the actuator 31 coupled to the valve 30, e.g., a position accelerometer 33. For example, the accelerometer 33 may be a micro electro-mechanical systems (MEMS)-based accelerometer, such as a MEMS multi-axis accelerometer (e.g., MEMS 3-axis sensor, or other suitable multi-axis accelerometer), based on a balance of an acting force to applied to a valve element of the valve (the acceleration is based on the balance of all acting forces on the actuator/valve element); and determining a target opening degree based on the estimated opening degree to control the opening degree of the valve (the opening degree output from 20 may be based on position feedback from 32 [0063] In an embodiment, the wireless accelerometer position transducer 32 may generate, based on the accelerometer 33, a wireless feedback signal, and the wireless accelerometer position transducer 32 may cause the wireless feedback signal to be transmitted to the electro-pneumatic controller 20. The wireless feedback signal may represent a position of the actuator 31 coupled to the valve 30 and, thus, a position of the valve 30.  Further, as shown by Fujita Fig. 2A, the position of the actuator controls the quantity of combustion gas ejected and the fluid force applied to the valve and therethrough to the valve actuator 18). As modified by Panther, since the estimated 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Fujita with Panther to facilitate feedback control of the actuator position via position sensor that requires minimal calibration and that is suitable for reuse ([0047] Further, as the mounted accelerometer position sensor serves as a primary position detector, the accelerometer position sensor may advantageously require only a single calibration for position sensing purposes, e.g., an initial calibration based on the range of travel of the control device. The paired or partner device (if one is used) may not require calibration for position sensing purposes. In fact, replacement paired or partner devices may be introduced without requiring any position sensing calibration. [0048] Moreover, accelerometer position sensors generally are not dependent on the size of the part of the control device to which they are attached. As such, the need to manufacture different sizes or types of position sensors for differently-sized control devices is moot. Indeed, a single manufactured type of sensor may be able to service any and all ranges of travel of different control devices).




Allowable Subject Matter
Claims 2-9 would be allowable if rewritten to overcome the claim objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The nearest prior art is Fujita and Panther.
The prior art neither teaches nor renders obvious calculating the fluid force based on an acceleration of the valve element and an acting force, and calculating the estimated opening degrees based on the fluid force”.  In particular, there would be no motivation to calculate the opening degree in terms of the fluid force since the accelerometer position transducer/sensor 32 of Panther gives the opening degree and the acceleration directly.  Modifying Panther to calculate the fluid force and then to calculate the estimated opening degrees based on the fluid force amounts two additional steps (with no apparent benefit) to calculate what is already provided by the accelerometer position transducer/sensor 32 of Panther.  Similarly, the Hall Effect sensor taught by Panther at [0038] directly provides the position of the valve actuator which can be related directly to an opening degree of said valve without the need for any additional calculations.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792.  The examiner can normally be reached on Monday-Friday 9:30-6:00 PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741                                                                                                                                                                                                        
/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741